UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                 :
UNITED STATES,                                   :             CASE NO. 1:18-cr-672
                                                 :
            Plaintiff,                           :             ORDER
                                                 :             [Resolving Doc. 20]
vs.                                              :
                                                 :
JULIUS D. RUFFIN,                                :
                                                 :
            Defendant.                           :
                                                 :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        A federal grand jury indicted Julius Ruffin for possessing with intent to distribute

roughly 100 grams of a heroin and fentanyl drug mixture.1 Law enforcement officers

recovered the drugs from Ruffin’s rectum after obtaining a warrant for the search. Ruffin

moves to suppress the drugs as evidence on Fourth Amendment grounds.2

        For the following reasons, the Court DENIES Defendant Ruffin’s motion to suppress.

                                                I. Background

        On October 19, 2018, law enforcement pulled Defendant Ruffin over on the

highway. During the preceding eight hours, an anonymous source had given law

enforcement real-time information and observations detailing a drug transaction between

Ruffin and Mexican drug traffickers and suggesting that Ruffin had concealed the drugs in

his rectum. Finding no drugs during a search of Ruffin’s vehicle, the officers sought a

warrant to search Ruffin’s body cavities. The supporting affidavit relied heavily on the



        1
          Doc. 1.
        2
          Doc. 20. The government opposes. Docs. 22, 23. Ruffin replies. Doc. 25. The Court held a suppression
hearing on January 28, 2019. Doc. 26. The hearing transcript will be cited as “Hearing Tr.”
Case No. 1:18-cr-672
Gwin, J.

source’s information.

        Defendant Ruffin argues that the affidavit did not show probable cause for the body

cavity search and that the search performed was unreasonable.

        The following summarizes the Drug Enforcement Administration (“DEA”) Task Force

Officer’s affidavit. 3

A. The Affidavit Supporting the Body Cavity Search Warrant

        On October 19, 2018, a Source informed the affiant DEA officer and two Lorain

officers that Julius Ruffin was going to drive the Source from Lorain, Ohio to a Columbus,

Ohio residence, where Ruffin would buy 200 to 250 grams of heroin from Mexican drug

traffickers.

        At about 12:10 p.m., the Source told the officers that s/he and Ruffin had just started

the trip to Columbus and that s/he would be in contact with the investigating officer(s)

during the drive. The Source said they drove in a black Saab SUV with a specific Ohio

license plate number.

        A few hours later, the Source told the officers that the Source and Defendant Ruffin

were fifteen minutes from a specific Edmonton Road, Columbus address. Law enforcement

went to the Edmonton Road address to surveil and soon saw Ruffin and the Source

approach and enter the Edmonton Road residence.

        After another few hours, the surveillance team saw “two unknown Mexican males”

in a white BMW with a specific Ohio license plate number arrive and enter the residence.

Shortly after, they saw the two unknown Mexican men leave the residence and drive away.



        3
            Doc. 20-1.
                                              -2-
Case No. 1:18-cr-672
Gwin, J.

         Soon after, the Source told the officers that while in the Edmonton Road residence

s/he saw a drug transfer between Ruffin and the Mexicans; that Ruffin was squeezing a

plastic bag of heroin he had just purchased from the Mexicans; and that Ruffin had told the

Source that he needed to go into the bathroom before leaving the residence. According to

the Source, Ruffin entered the bathroom with a sandwich-bag type of plastic bag and exited

twenty minutes later with nothing in hand. Ruffin then left the residence.

         Upon seeing Ruffin drive away in the Saab, the surveillance team followed him and

received Ohio State Highway Patrol Trooper help. The State Trooper pulled Ruffin over for

minor traffic violations. A search was performed after a K-9 alerted to Ruffin’s vehicle.

Other than the dog alerting, the vehicle search did not find drugs.

         The State Trooper Mirandized Ruffin and questioned him. The DEA and Lorain

officers helped, as they suspected that Ruffin had hidden the drugs in his body.

B. The Body Cavity Search Warrant and the Performance of the Search

         The State Trooper detained Ruffin at 8:20 p.m.4 Sometime after, the officers sought

the search warrant and held Ruffin at a local police station until they obtained the search

warrant.5 Shortly after midnight, a Mansfield Municipal Court Judge issued a warrant

authorizing a body cavity search.6

         Ruffin arrived at the hospital shortly after 1 a.m.7 Ruffin was not in pain or distress,

and Ruffin denied having any drugs in his body.8 Ruffin did not consent to the search.9


         4
          Doc. 20-3 at 3.
         5
          Hearing Tr. at 47–48; Doc. 20-3 at 3.
        6
          Doc. 20-2 (authorizing a “[s]earch to include an inspection of the genitalia, buttocks, and or undergarments
and body cavities that is preceded by the removal of all clothing”).
        7
          Doc. 25-1 at 10–13; Hearing Tr. at 49.
        8
          Doc. 25-1 at 1–2, 8, 10.
        9
          Hearing Tr. at 49, 51.
                                                           -3-
Case No. 1:18-cr-672
Gwin, J.

         A nurse manually examined Ruffin’s rectum.10 At about 1:30 a.m., she conducted a

digital rectal exam to see if she could feel anything in his anal cavity and then used a

speculum to check if she could see anything. The parties disagree as to whether the nurse

felt or saw anything during the exams11 but agree about the result: she was not able to

retrieve any foreign object. After the nurse relayed this to Ruffin’s treating physician, Dr.

Jeffrey Revill, Dr. Revill ordered an x-ray to assess whether drug bags could be present.12

         Dr. Revill believed that three distinct circular masses from the x-ray were foreign

objects.13 At 1:45 a.m., Dr. Revill ordered the nurse perform soap suds enemas on Ruffin

until the objects flushed out.14

         At 2:55 a.m., after multiple enemas, Ruffin finally released “3 saran wrap bags tied

filled with white hard substance.”15 These weighed about 120 grams.16

         On November 9, 2018, a federal grand jury indicted Ruffin for possessing with

intent to distribute a heroin and fentanyl drug mixture. Ruffin moves to suppress the drug

bags.

                                                    II. Discussion

A. Whether the Affidavit Established Probable Cause for the Body Cavity Search

         Defendant Ruffin argues that the officer’s affidavit did not establish probable cause



         10
              Doc. 25-1 at 6.
         11
              According to Ruffin, the nurse explicitly stated that she could not feel anything and that, as a result, the
officers insisted she try using a speculum. Hearing Tr. at 52. The nurse’s notes, however, say that she “could feel
something in [Ruffin’s] anal cavity,” and that, when using a speculum “to attempt visualization,” she saw a foreign object
“looking like a piece of plastic wrap.” Doc. 25-1 at 6. Dr. Revill does not seem to have been aware of, or seem to credit,
the nurse’s account.
           12
              Doc. 25-1 at 6; Hearing Tr. at 13–14, 17–19, 21, 25, 38–39.
           13
              Hearing Tr. at 13–14; Doc. 25-1 at 5.
           14
              Doc. 25-1 at 5; Hearing Tr. at 12, 35.
           15
              Doc. 25-1 at 4. The nurse’s notes say two enemas, id., while Ruffin recalled four, Hearing Tr. at 55.
           16
              Doc. 25-1 at 4.
                                                           -4-
Case No. 1:18-cr-672
Gwin, J.

for the warrant to search Ruffin’s body cavity for drugs. Probable cause exists when the

circumstances and facts show a fair probability (1) that an offense has been committed and

(2) that evidence thereof will be found in the place to be searched.17

         Because the affidavit relies on a partially corroborated informant’s tip, the Court

uses the totality-of-the-circumstances approach to assess the informant’s “veracity,

reliability, and basis of knowledge.”18 Because the affidavit does not say that the Source

has given past reliable information, whether the affidavit sufficiently supported the

magistrate’s probable cause finding turns on whether the affidavit gave other adequate

bases showing the Source’s reliability and adequately showing probable cause.19

Moreover, where the affidavit fails to name the informant—as is the case here—the

informant’s tip deserves additional scrutiny.20

         The Supreme Court’s Illinois v. Gates decision is instructive. In Gates, an

anonymously written letter informed police that Lance and Sue Gates, an Illinois couple

living in a specific condominium complex, trafficked marijuana and had about $100,000 of

marijuana in their basement.21

         The Court found that the warrant affidavit, though relying on the partially

corroborated anonymous letter, gave an adequate basis for probable cause to search the

Gates’ home and car because police independently corroborated details of the anonymous



         17
             See Illinois v. Gates, 462 U.S. 213, 238 (1983); Peffer v. Stephens, 880 F.3d 256, 263–73 (6th Cir.) (citation
omitted), cert. denied, 139 S. Ct. 108 (2018).
          18
             United States v. May, 399 F.3d 817, 822 (6th Cir. 2005) (quoting Gates, 462 U.S. at 230).
          19
             See United States v. Dyer, 580 F.3d 386, 390–91 (6th Cir. 2009) (“[I]n the absence of any indicia of the
informants’ reliability, courts insist that the affidavit contain substantial independent police corroboration.”).
          20
             May, 399 F.3d at 823 (explaining that statements from named informants, if fabricated, would subject them to
criminal liability, while the same is not true of unnamed informants (citing Gates, 462 U.S. at 233)).
          21
             Gates, 462 U.S. at 225.
                                                            -5-
Case No. 1:18-cr-672
Gwin, J.

informant’s tip.22 Their investigation revealed facts “as suggestive of a pre-arranged drug

run” as an ordinary vacation and that the tip correctly predicted Lance would soon fly to

Florida and drive north to Illinois in the family car (which was conveniently waiting for

him).23

          In the present case, the government argues that the Source correctly predicted “that

something [was] going to happen,” thus showing the Source’s reliability.24 Law

enforcement corroborated the car description, the Lorain-to-Columbus drive (using

travel/arrival times), the Edmonton Road residence address, and Ruffin and the Source

together arriving there. Pertinent to showing a fair probability that Ruffin committed the

drug offenses, police observed activities that were vaguely consistent with a drug transfer.

Two men25 arrived and entered the residence and then left shortly after arriving. Soon,

Ruffin also left the residence and drove north on the highway back towards Lorain.

          Viewed independent of the tip, these are all innocent activities that are less

suspicious than Lance Gates’ flight to Florida, oddly short motel stay, and immediate return

to Illinois in the family car.26 The corroborating evidence also is less “independent”; the

Source was with Ruffin during the events, making many of the occurrences much easier to

predict. 27 At the same time, the Source’s real-time updates and descriptive first-hand

observations deserve greater weight because they show the Source’s personal knowledge.


          22
               Id. at 241–46.
          23
               Id. at 243–44.
          24
              Hearing Tr. at 65. See also id. at 65–74.
          25
              The affidavit refers to these men as “two unknown Mexican males,” per the Source’s tip. However, the
affidavit gives no independent information suggesting they were of Mexican nationality.
           26
              Gates, 462 U.S. at 245 n.13 (noting that the affidavit gave an adequate basis for the informant’s reliability
despite the police corroborating only seemingly innocent activities that became suspicious in light of the tip).
           27
              See id. at 245 (“[T]he anonymous letter contained a range of details relating not just to easily obtained facts
and conditions existing at the time of the tip, but to future actions of third parties ordinarily not easily predicted.”).
                                                              -6-
Case No. 1:18-cr-672
Gwin, J.

This somewhat compensates for the corroboration deficiencies.28

         Although the affidavit may have sufficiently shown a fair probability that Ruffin

committed the alleged drug offenses, it is far from clear that it has shown a fair probability

that evidence would be found in the place to be searched—that is, Ruffin’s rectum. The

only evidence seems to be the Source’s observations of Ruffin’s post-drug transaction

bathroom visit.

         Though these observations create some inference that Ruffin concealed the drugs in

his rectum, the affidavit gives almost no independent corroboration. The statement that a

search was performed after the K-9 alerted to Ruffin’s car—implying that the officers did not

find the drugs in the car—appears to be the only corroborating evidence.

         This may not be enough. Basic fairness requires the government to present stronger-

than-usual support to justify such a necessarily invasive body search.

         The Court need not resolve this difficult question, however, because the Leon good-

faith exception would apply even if the affidavit did not sufficiently show probable cause

for the search.

         This Leon exception to the exclusionary rule applies to evidence that officers

“seize[] in reasonable, good-faith reliance on a search warrant that is subsequently held to

be defective.”29 An officer does not reasonably and in good faith rely on a warrant when

the affidavit is “so lacking in indicia of probable cause as to render official belief in its



         28
             See id. at 234 (“[E]ven if we entertain some doubt as to an informant's motives, his explicit and detailed
description of alleged wrongdoing, along with a statement that the event was observed first-hand, entitles his tip to greater
weight than might otherwise be the case.”).
          29
             United States v. White, 874 F.3d 490, 496 (6th Cir. 2017) (quoting United States v. Leon, 468 U.S. 897, 905
(1984)). The proper test of an officer’s good faith is “whether a reasonably well trained officer would have known that the
search was illegal despite the magistrate's decision.” Id. (citation omitted).
                                                            -7-
Case No. 1:18-cr-672
Gwin, J.

existence entirely unreasonable.”30 When an affidavit gives insufficient information

supporting an informant’s reliability to show probable cause, the Court focuses the inquiry

on the extent of officers’ efforts to corroborate the informant’s allegations.31

         In this case, the real-time nature of the Source’s tips made corroborating the alleged

drug offenses and Ruffin’s concealment of the drugs quite challenging. Even so, the

officers made meaningful efforts to independently investigate both through surveillance,

other search methods, and questioning. The Court finds that the good-faith exception

applies, as the affidavit was not “so lacking in indicia” of probable cause that the officers’

reliance on the warrant was unreasonable and not in good faith.

B. The Body Cavity Search Performed Was Reasonable

         Ruffin also argues that the methods used to perform the body cavity search were

unreasonable. Body searches implicate “significant, constitutionally protected interests”

and thus deserve greater scrutiny.32 In deciding whether an anal cavity search is

reasonable, the Court considers “(1) the extent to which the procedure may threaten the

safety or health of the individual, (2) the extent of intrusion upon the individual’s dignitary

interests in personal privacy and bodily integrity, and (3) the community’s interest in fairly

and accurately determining guilt or innocence.”33

         Two Sixth Circuit decisions have opined on the reasonableness of non-consensual



         30
              May, 399 F.3d at 826 (quoting Leon, 468 U.S. at 923).
         31
              See United States v. Weaver, 99 F.3d 1372, 1380–81 (6th Cir. 1996) (declining to apply the good-faith
exception because the detective made no meaningful effort to corroborate the informant’s report that an individual was
growing marijuana in their home); United States v. Washington, 380 F.3d 236, 241–43 (6th Cir. 2004) (discussing
Weaver and United States v. Leake, 998 F.2d 1359 (6th Cir. 1993))).
          32
             Missouri v. McNeely, 569 U.S. 141, 159 (2013). The medical staff who examined Ruffin are state actors for
Fourth Amendment purposes. See United States v. Booker, 728 F.3d 535, 537, 540–45 (6th Cir. 2013).
          33
             Booker, 728 F.3d at 546 (quoting Winston v. Lee, 470 U.S. 753, 761–62 (1985)) (internal quotation marks
omitted).
                                                            -8-
Case No. 1:18-cr-672
Gwin, J.

anal cavity search methods performed on persons suspected of concealing drugs. The

circumstances of this search fall squarely between them.

       In United States v. Booker, an ER doctor performed a digital rectal exam that

involved partially paralyzing and intubating the detainee against his will. 34 The Sixth

Circuit found the warrantless search to be unreasonable because it posed some medical

risk to the detainee, seriously invaded his dignitary interests, and seemed unnecessary

given that less intrusive investigative methods, like first taking an x-ray or obtaining a

warrant, were also available options but not used.35

       By contrast, in United States v. Banks, officers followed the ER doctor’s medical

guidance and instructed the detainee to take laxatives and an x-ray; eventually, the

detainee “voluntarily” released the drug bags.36 The Sixth Circuit found the search to be

reasonable because it posed no threat to the detainee’s health, it involved the exact

methods proposed as alternatives to the unreasonable Booker search methods (warrant, x-

ray, and laxative), and limited other evidence was available to show the detainee’s guilt of

drug trafficking. 37

       In the present case, the Court believes that the three factors weigh slightly in favor

of the search’s reasonableness.

       First, the rectal exams, x-rays, and enemas posed little to no risk to Ruffin

independent from the obvious dangers Ruffin accepted by concealing drugs in his rectum.

       Second, the search performed was more offensive to dignitary interests than the x-


       34
          Id. at 539–40.
       35
          Id. at 546–48.
       36
          United States v. Banks, 684 F. App'x 531, 534 (6th Cir. 2017).
       37
          Id. at 537.
                                                         -9-
Case No. 1:18-cr-672
Gwin, J.

ray and laxative Banks search, as it involved bodily penetration, and it included a manual

rectal exam like the search that Booker found to be unreasonable. The Booker search,

however, is distinguishable because the court largely focused on the forcible paralysis and

intubation during the manual rectal exam and explicitly declined to extend its holding to

the “materially different” scenario of a search authorized by a court order.38 Here, we

have no forcible incapacitation and a search warrant.

       The third factor helps and hurts Ruffin’s case. As in Banks, limited other evidence

showed Ruffin’s guilt of drug trafficking.

       However, it seems illogic that the x-ray—the least intrusive method—was not the

first method used. Although Dr. Revill eventually ordered the x-ray to assess whether there

appeared to be drug bags masses in Ruffin’s rectum, he did so after Ruffin had already

endured manual rectal exams—the most intrusive methods. Taking the x-ray and

evaluating the x-ray took only about fifteen minutes, start to finish.

       The x-ray examination was available and potentially could have eliminated any

need for anal penetration.39

       Nonetheless, considering the methods’ minimal safety risks, the authorized search

warrant, the absence of forcible incapacitation, and the limited other sources of evidence,

the balance of the factors still narrowly favors the reasonableness of the search. The Court

finds that the anal cavity search performed on Ruffin was reasonable.




       38
            Booker, 728 F.3d at 547.



                                              -10-
Case No. 1:18-cr-672
Gwin, J.

                                      Conclusion

      For the reasons stated, the Court DENIES Ruffin’s motion to suppress.

      IT IS SO ORDERED.


Dated: February 12, 2019                      s/       James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




                                          -11-
